(English Translation)
 
Exhibit 10.9
 
ESRI China (Beijing) Limited


Number of Customer:

Purchasing Contract Number:


Purchasing Contract


Serial No. of the Contract:

Place of Sign:

Date of Sign: 2006.12.12


Buyer: Beijing PKU Chinafront Technology Co., Ltd

Address: Room 717, B Building, Yinwang Center, No. 113, Zhichun Road, Haidian
District, Beijing

TEL: 010-82671299

Fax: 010-62637657

Zip Code: 100086

Contact: Xia Shufeng

E-mail: xsf@techfront.com.cn


Seller: ESRI China (Beijing) Limited

Address: C, 5 Building, Beihai Center, No. 338, Hennessy Road Wan Chai, Hongkong

TEL: 852-28380989

Fax: 852-28330198

Beijing Working Office

Address: Room D, 12F, A Building, Fuhua Mansion, No. 8, North Street, Chaoyang
Gate, Dongcheng District, Beijing

TEL: 86-10-65541618

Fax: 86-10-65544600

www.esrichina-bi.cn


Final customer: Planning & Research Institute

Address: Tonglian Mansion, No. 240, Huixin Lijia, Chaoyang District, Beijing

TEL: 010-64912277-3501

Fax: 010-64951872

Zip Code: 100029

Contact: Yang Jianguo

E-mail: yangjg@tpri.gov.cn


Both parties, according to Contract Law of the People’s Republic of China and
related regulations and rules, following the principle of mutual benefits, and
through sign of officially authorized representatives, sign the following
clauses for joint obedience.


I Product title (Annex: Purchasing List);



 
1.
Upgrade of GIS platform software




 
2.
Additional purchasing of ARCGIS software products

 
II Manufacturer and Origin

Environmental Systems Research Institute Inc. USA

(hereinafter ESRI Company, USA)
 
III. General contract sum:

Renminbi (in small) 1,000,000.00

Renminbi (in capital) one million yuan only
 
IV Term of Payment


Telegraph or check:


When the seller delivers the official media of all products under the contract
to the buyer, the buyer shall pay 60% of general contract sum to the seller,
i.e. six hundred thousand yuan only (600,000.00). When the seller delivers all
products (including all permanent License, etc) under the contract to the buyer,
the buyer shall pay 40% of general contract sum to the seller, i.e. four hundred
thousand yuan only (400,000.00). The seller shall provide special value-added
tax invoice with the equivalent sum to the buyer on that day. All sums of the
contract shall be paid to the seller before 2007.12.31.
 

--------------------------------------------------------------------------------


 
Both parties agree to consign Beijing Zhongyuan Heju Trade Co., Ltd to assume
the import agent of the goods under the contract, and to take charge of foreign
remittance and domestic settlement procedures of the above freight sums. The
information of the bank is as follows:


Bank: Construction Bank, Beijing Branch, Park Road Office

Account Number: 651000-506273-0034676

Company Title: Beijing Zhongyuan Heju Trade Co., Ltd

Inward Place: Beijing


V. Delivery Place, Term and Method



 
1.
Delivery place: address of final customer (subject to the address designated by
Party A)




 
2.
Term: within 35 days by the buyer to the seller in writing form




 
3.
Method: supply by the seller

 
VI. Packing Method


The packing standard of the subject matter involved in the contract is subject
to the standard packing method of original manufacturer and original packing,
which shall be complete and sound.
 
VII. Quality Guarantee


The seller shall ensure that the provided goods are the latest version software
produced by ESRI Company, which are fine new and cannot be used, and conform to
the quality, specification and performance requirements of the contract. The
seller shall be responsible for the appearance defects or damages of goods.
Unless otherwise regulated in the contract, in case of above cases, the buyer
shall inform the seller within 90 days after receipt of contract goods, and the
seller shall be responsible for replacement for free.
 
VIII. Patent, Intellectual Property and Confidentiality Clauses


1. Both parties agree that manufacturer/producer owns the legal intellectual
property of the products, including know-how and others


The intellectual property belongs to manufacturer/producer, while the buyer owns
the application right of the purchases products and uses the products according
to Master License Agreement;


2. The buyer shall ensure it or the final customer will sign Master License
Agreement by ESRI Company.


The Master License Agreement is the annex of the contract and an integral part
of the contract.


3. The buyer shall not allocate, transfer or shift software license and
technical documents to the third party of it or the final customer without the
consent in writing form in advance.


4. The seller shall ensure that the products, services and any parts are free
from the accusation of infringement of patent right and trademark right, etc. In
case of infringement accusation put forward by the third party, the seller shall
communicate with the third party and assume all legal duties and fees arising
from this.
 
IX. Service and Acceptance Standards of Software On-site Installation


According to Annex 2: Technical Specification of Bidding Documents
 
X. After-sale Technical Support and Services


According to Annex 3: Construction Contents of Hardware Network System and
Supporting Software
 
XI. Software Operation Environmental Requirements


The buyer shall construct hardware environment according to operation
requirements of the products of ESRI Company. Refer to Annex 4: Development
Contents of Utility Software for details.
 

--------------------------------------------------------------------------------


 
XII. Breach Duties and Compensation:


1.
Delayed delivery and compensation;



If the seller fails to deliver goods according to time regulated in the contract
(except for factors of force majeure), the buyer will consent to prolong
delivery term if the seller agrees to pay the rated losses. The rated looses
rate if 0.5% of delayed goods sum for every 7 delayed days (calculated according
to 7 days if the number is smaller than 7). However, the rated losses shall not
exceed 5% of the delayed goods sum. If the seller cannot deliver goods when the
highest sum is reached, the buyer has the right to terminate the contract due to
the breach of the seller, while the seller has the responsibilities to pay the
above delayed rated losses.


2. Delayed payment and compensation.


If the buyer fails to make the payment, the seller will consent to prolong
payment term if the buyer agrees to pay the rated losses. The rated looses rate
if 0.5% of delayed payment for every 7 delayed days (calculated according to 7
days if the number is smaller than 7). However, the rated losses shall not
exceed 5% of the delayed payment. If the buyer cannot make payment when the
highest sum is reached, the seller has the right to terminate the contract due
to the breach of the seller, while the buyer has the responsibilities to pay the
above delayed rated losses.
 
XIII. Factors of Force Majeure


After the effectiveness of the contract, in case of force majeure regulated by
national laws, which cause failure or delay of the implementation, both parties
can terminate the contract and do not have to assume any breach liabilities and
legal responsibilities. But both parties shall adopt available remedial measures
and shall inform the other party with the fastest method. In case of force
majeure arising from postponement of implementation, the responsibilities of the
breaching party cannot be exempted. The force majeure of the contract refers to
unforeseen, unavoidable and non-overcome objective conditions.
 
XIV. Applicable Laws and Method of Dispute Settlement



1.
Contract Law of the People’s Republic of China is applicable;



2.
Both parties shall settle any disputes under the contract or involving the
contract with direct negotiation method through amiable negotiations.



3.
If both parties fail to settle disputes through amiable negotiations after sixty
days, the disputes shall be settled by Beijing Arbitration Committee according
to the procedures, which are carried out in Beijin.



4.
The arbitration is final and has bounding forces on both parties. Any court with
judicial authorization can push forcible execution of both parties to the
contract.

 
XV. Revision of the Contract


Any modifications to the clauses of the contract shall be signed by both
parties.


If written approval of both parties on certain maters is required, contacts or
project managers of both parties shall sign it and seal the written form.


When the communication is realized through fax, the fax shall be signed by the
contacts or project managers of both parties.
 
XVI. Effectiveness of the Contract


The annexes of the contract are integral parts of the contract, with equal legal
forces with the contract. The contract is in three copies, one for each party.
The contract comes into force after signs and seals of representatives of both
parties.
 
Buyer: Beijing PKU Chinafront Technology Co., Ltd


Representative of Buyer:

Date of Sign: 2006.12.25

Seller: ESRI China (Beijing) Limited

Representative of Buyer:

Date of Sign: 2006.12.25
 

--------------------------------------------------------------------------------




Annexes:
 
Annex 1: Engineering Bidding Documents


Annex 2: Technical Specification of Bidding Documents


Annex 3: Construction Contents of Hardware Network System and Supporting
Software


Annex 4: Development Contents of Utility Software
 
RenminbiL 1,000,070.00
 
Final price (Renminbi): 1.000.000.00
 
Remarks: the exchange ratio from Renminbi to dollar is 1USD=9.70RMB(including
value-added tax, import agent service fee, bank fees and customers fees).


Annex 2


Software installation and acceptance


1. Preparation of Installation


The buyer should prepare the work at least two days in advance. The buyer shall
appoint engineers to the site of the buyer for software installation within 5
working days upon the installation notice. The buyer shall not open the boxes
after the goods reach the site. After the engineers of the buyer reach the site,
three parties shall open the boxes together to inspect quality and quantity.


2. Software Installation and Acceptance


 (1) Cargo inspection


Quantity and type of goods shall conform to the contract, and shall not be
damaged during the transportation. The materials shall be complete.


In the process of acceptance, If goods are in short, damaged or do not comply
with the terms of this contract and the quality standards, seller shall be
responsible for supplementation and replace, with all costs assumed by the
seller;


Check whether the quantity of the licenses conform to the purchasing quantity;
The software listed in the contract shall be installed on site by engineers of
the seller and shall be available for normal operation according to requirements
of the contract.


(2) Software acceptance criteria
 
PRODUCT
 
Software acceptance testing standards
ESRI SOFTWARE
   
17.ArcGIS Engine Developer Kit
 
ArcGIS Engine DeveloperKit support in the development environment,it is trne
leading ArcGIS Control,Indudes
MapContro,PageLayoutControl,TOCControl,ToolbarControl, And editorial
operations,( Because the development environment, the loading of different
steps, in not going for) For ArcGIS Engine Runtime,DeveloperKit can use
applications developed by the successful operation.
     
18.ArcGIS Engine Runtime
 
Successful operation can be developed through the application procedures ArcGIS
Engine Developer Kit.
     
19.ArcGIS Server
 
ArcGIS Server support in the development environment,ArcGIS Server Web
application under the new template, editing operation, And the successful visit
by the browser,( Developing a different environment, different steps, not going
for )
     
20.AreSDE
 
1 License manager normal start
0 In ArcSDE server,ArcSDE -use system administrators awaited orders received
state recognition”sdemon -ostatus”:
0 Introduction to spatial data can be correctly ArcSDE
1-4 appointments from a software environment can be linked to the AreSDE,
Correct reading and spatial data show.

 

--------------------------------------------------------------------------------


 
3.Software installation and basic operation of basic training


Engineers installed at the scene seller to the buyer must purchase software
products for the operator to install and operate basic training. The time is
from half a day to one day.
 
(1)
Training includes software installation: Software installation of the hardware
configuration, software configuration, configuration and installation of a
specific operation.

 
(2)
Training includes basic software:(ArcGIS Engine and ArcGIS Server not included)

 
ArcSDE use: How to establish a database linking the T, how to create new data,
how the data into the existing database to Medium
 
4.Sign installation and inspection reports
 
If the buyer equipment failures (power air conditioning, etc.) and environmental
equipment do not meet the normal requirements for acceptance testing caused
disruption, the buyer should immediately restore the environment equipment
 
During the installation and acceptance, The engineers responsible for the seller
of the goods under a contract to operate and maintain the necessary testing and
implementation;
 
After successful completion of the buyer's inspection confirmed that the buyer
and the seller should sign installation of software engineers and inspection
reports. to determine which products to buy the site to complete the
installation of services;
 
When the buyer regards that the acceptance is failed and refuses acceptance
inspection reports, the buyer shall sign the minute of failure of acceptance
together with the engineers of the seller, which shall indicate clear and
detailed reasons for failure, existing problems, requirements of the buyer and
term of settlement of problems and re-acceptance, and comes into force after
signs of three parties. The responsible party shall take charge of consummation
of acceptance conditions as soon as possible and re-acceptance. In case of
disputes on acceptance of three parties, settle the disputes according to
corresponding clauses of the contract. The matters uncovered by the clauses
shall be settled through amiable negotiations of three parties.
 

--------------------------------------------------------------------------------


 
Annex III


After-sale technical support and services


Software Maintenance
 
Please refer to the following table. Software maintenance period, Sellers
provide free after-sales service, Include free version upgrades and the seller
to provide telephone, fax, email, as well as technical support services online
su pport form.
 

   
Product
 
(1) Software maintenance period
 
(2) Software maintenance period commences days
   
ESRI SOFTWARE
       
√
 
18.AreGIS Engine Developer Kit
 
One year
 
Software license issued by the day
             
√
 
19. AreGIS Engine Runtime
 
One year
 
Software license issued by the day
             
√
 
20. AreGIS Server
 
One year
 
Consignor days plus 30 days
             
√
 
21. AreGIS
 
One year
 
Consignor days plus 30 days

 
After-sale technical support services



·
Standard telephone support

 
Users of the software in use, from the vendor's technical support departments
receive unlimited telephone support. Users can dial technical support telephone,
According to suggest Music, Switch to the corresponding products ext, Can be the
first time with the help of senior technical
 
Standard telephone support hours: Monday - Friday 8:30—17:30(Except puholidays)
Technical support hotline:(010) 65541618
 
*E-mail Support
 
Subscription to the problems encountered in the use of software products made by
mail to the technical support dedicated will be E-mail, Technical engineers will
promptly reply to the issues raised. E-mail support response time: Monday -
Friday 8:30—17:30(Except puholidays) Dedicated technical support
hotline:support@esrichina-bj.cn
 
*Online technical support
 
Users encounter problems, Sellers can access the online technical support
website. http//support.esrishina-bj.cn. Users can be through online technical
suppor website: (1) Online submission problems: As the exclusive use of user
passwords and user landing,The submitted "on-line technical support".Will be
transferred to the corresponding system through technical support
engineers, Give timely answers. Users can also "feedback" issues related to the
handling and tracking theresults of inquiries. Online technical support hours:
Monday - Friday 8:30—17:30(Except puholidays) (2) 24-hour help line: Identify
the knowledge base through self-help approach; Find the answer to that question.
 

--------------------------------------------------------------------------------


 

·
Remote technical support implementationUsers encounter problems, Sellers can be
implemented through the Internet to provide remote technical support (Landing
http//www.esrichina-bj.cn’ Online training session). Through this
service, Technical support engineers can allow users in the case, Remote users
of the inspection system to solve the problems. Remote technical support
times: Monday - Friday 8:30—17:30(Except puholidays)

 

·
Site support Scene with the support of only user-oriented software
maintenance; The major problems encountered when users, Technical engineers will
make a judgment based on the actual situation, not to support the appeal in the
case of services, Send technical engineers site support services.

 
*Update products services
 

·
Software maintenance period, the seller has the responsibility to promptly
inform the user of software upgrades, The seller should provide free software
upgrades and services.

 

·
Sellers in the same version of software products will provide product irregular
patch upgrade, Users can support from the centerline website
http://support.esrichina-bj.cnFree download.

 
*Other services
 

·
Software maintenance period, ArcGIS Desktop, ArcSDE, ArcGIS Engine,ArcGIS Server
users can participate in a free global ESRI users Assembly seats

 

·
Software maintenance period, Sellers will be regularly sent to all users free of
technical publications, Include "China Communications”,”ArcUser” Magazine and
“ArcNew” Magazine And regular electronic publications, ESRI product users
informed of the latest developments in technology and Dynamic.

 
* Fault response time
 
First, User reports, Vendor technical support staff will be back for the first
time in the day, and notify the user of the solution to the problem.
 
Second, According to the complexity of the issues, Vendor technical support
staff will soon corresponding solution, Working conditions, Or further
decisions, Company or submitted to the U.S. Waiting for the state to answer,Or
issue a return, Decisions or solve problems. In such cases, solutions may take a
few days or longer.
 
In addition Client Manager will keep users corresponding to communicate with the
users, Resolve p, roblems and progress reports
 

--------------------------------------------------------------------------------


 
Annex IV


Software and hardware operating environment requirements



1.
GLS buyer should satisfy the following requirements of the software and hardware
environment (Note: The selection of products purchased by the hardware
environment). **Matching specific versions and environmental requirements, ESRI
system to officially announce the environmental requirements prevail.



(http://support.esri.com)
 

   
 Hardware platform choice
 
 Operating System
 
 Memory (M) (Lowest/Recom mendation)
 
Hard Disk Space (M) (Procedur/Exchange) Or (NTFS/FAT)
 
 Other requirements
       
Sun solaris
         
Differ from as
       
HP HP UX
         
the configuration
       
SGI IRIX
         
Database
AreSDE
 
 Workstation
 
Linux-Intel Red Hat
 
 1024
 
 3000(Including Database)
 
**Oracle**S
       
HP Tru64
         
QL
       
IBM AIX
         
server**DB2
   
PC
 
Windows NT/2000/XP/2003
 
512M
 
3000(Including database)
   
AreGIS
Engine
Developer Kit/
AreGIS
Engine
Runtime
 
PC
 
 Windows
NT/2000/XP
/2003
 
 
 
256/512
 
 Engine
1.02G/1.04G
(NTFS/FAT)
Runtime 403/405
(NTFS/FAT)
 
 
 
 
AreGIS
Server
 
 
 
PC
 
 
 
Windows
NT/2000/XP/2003
 
 
 
256/512
 
 
 
**AreGIS Ser-
ver ADF acco-
rding to supp-
ort the differe-
nt platforms
and WedSerwer

 

--------------------------------------------------------------------------------


 